In a negligence action to recover damages for personal injuries, plaintiff appeals from a judgment of the Supreme Court, Suffolk County, entered January 8, 1976, which is in favor of defendants, upon a jury verdict, after a trial limited to the issue of liability only. Judgment affirmed, with costs. The jury’s verdict is supported by the record on appeal and, accordingly, plaintiff’s posttrial motions were properly denied. Hopkins, Acting P. J., Martuscello, Latham, Cohalan and Hawkins, JJ., concur.